           Case 2:20-cv-01635-RFB-EJY Document 20 Filed 01/04/21 Page 1 of 4


     Evan D. Schwab (NV Bar No. 10984)
 1   Email: evan@schwablawnv.com
     SCHWAB LAW FIRM PLLC
 2   7455 Arroyo Crossing Parkway, Suite 220
     Las Vegas, Nevada 89113
 3   T: 702-761-6438
     F: 702-921-6443
 4
     Attorneys for Plaintiffs
 5
                                   UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7

 8    RAYMOND PELOSI, an individual;
      UNITED STORAGE TECHNOLOGIES                      Case No. 2:20-cv-01635-RFB-EJY
 9    INC., a Nevada Corporation

10                    Plaintiff,                       Stipulation to Continue Briefing
                                                       Deadlines
11    v.

12    DOLLAR GENERAL CORPORATION, a
      Tennessee Corporation; JOHN DOES 1 –
13    10; ROE CORPORATIONS 1 – 10.

14                    Defendant.

15

16         Plaintiffs Raymond Pelosi and United Storage Technologies Inc. (“Plaintiffs”), by and

17   through their attorneys Evan D. Schwab, Esq. of Schwab Law Firm PLLC (“SLF”) and

18   Defendant Dollar General Corporation (“Defendant”) Brian Pezzillo, Esq. of Howard &

19   Howard Attorneys PLLC, hereby file this Stipulation to Continue Briefing Deadlines as

20   follows.

21         This Stipulation is entered into for the following reasons:

22         1. Defendant filed a Motion to Dismiss and Memorandum of Points and Points and

23            Authorities in Support (“Motion”) on December 21, 2020. Plaintiffs’ Response to

24            the Motion is presently due on or before January 4, 2021.

25         2. The Motion was filed just prior to Christmas, New Years and the Winter Holiday.

26            Additionally, the schedule and obligations of Counsel in this matter warrant a

27            brief extension of time for the filing of the Response in this Matter. Counsel

28            propose that the Response be due on or before January 11, 2021. Plaintiffs’

                                                 -1-
28
       Case 2:20-cv-01635-RFB-EJY Document 20 Filed 01/04/21 Page 2 of 4



 1         Counsel will extend any similarly requested professional Courtesy with regard to

 2         any Reply in Support of Motion.

 3      3. No Trial date has been set in this matter and the instant extension would not

 4         cause undue delay, prejudice or otherwise to any of the Parties to this action. No

 5         formal hearing date has been set on the Motion.

 6      4. This Stipulation is entered into in good faith.

 7   Dated this 4th day of January 2021

 8   Schwab Law Firm PLLC
 9
     /s/ Evan Schwab
10   _____________________________________
     Evan D. Schwab (NV Bar No. 10984)
11   7455 Arroyo Crossing Parkway, Suite 220
     Las Vegas, NV 89113
12   E: evan@schwablawnv.com
     T: 702-761-6438
13   F: 702-921-6443
14   Attorneys for Plaintiffs Raymond Pelosi & United Storage Technologies, Inc.

15

16   Dated this 4th day of January 2021

17   Howard & Howard Attorneys PLLC

18   /s/ Brian Pezzillo
     _____________________________________
19   Brian J. Pezzillo (NV Bar No. 7136)
     3800 Howard Hughes Parkway, Suite 10000
20   Las Vegas, NV 89169
     T: 702-257-1483
21   F: 702-567-1568
22   Attorneys for Defendant Dollar General Corporation

23

24

25

26
27

28

                                              -2-
28
          Case 2:20-cv-01635-RFB-EJY Document 20 Filed 01/04/21 Page 3 of 4


                             UNITED STATES DISTRICT COURT
 1                                DISTRICT OF NEVADA
 2
     RAYMOND PELOSI, an individual;
 3   UNITED STORAGE TECHNOLOGIES                        Case No. 2:20-cv-01635-RFB-EJY
     INC., a Nevada Corporation
 4
                     Plaintiff,                         Stipulation to Continue Briefing
 5                                                      Deadlines
     v.
 6
     DOLLAR GENERAL CORPORATION, a
 7   Tennessee Corporation; JOHN DOES 1 –
     10; ROE CORPORATIONS 1 – 10.
 8
                     Defendant.
 9
10
                                            Findings of Fact
11
          Based on the Stipulation to Continue Briefing Deadlines filed by Counsel for the
12
     Parties, and good cause appearing therefore, the Court finds that:
13
          1. Defendant filed a Motion to Dismiss and Memorandum of Points and Points and
14
             Authorities in Support (“Motion”) on December 21, 2020. Plaintiffs’ Response to
15
             the Motion is presently due on or before January 4, 2021.
16
          2. The Motion was filed just prior to Christmas, New Years and the Winter Holiday.
17
             Additionally, the schedule and obligations of Counsel in this matter warrant a
18
             brief extension of time for the filing of the Response in this Matter. Counsel
19
             propose that the Response be due on or before January 11, 2021. Plaintiffs’
20
             Counsel will extend any similarly requested professional Courtesy with regard to
21
             any Reply in Support of Motion.
22
          3. No Trial date has been set in this matter and the instant extension would not
23
             cause undue delay, prejudice or otherwise to any of the Parties to this action. No
24
             formal hearing date has been set on the Motion.
25
          4. This Stipulation is entered into in good faith.
26
                                  [Remainder of Space Intentionally Left Blank]
27

28

                                                  -3-
28
        Case 2:20-cv-01635-RFB-EJY Document 20 Filed 01/04/21 Page 4 of 4



 1                                     Conclusions of Law

 2      Federal Rule of Civil Procedure 6(b) et seq. permits the Court to extend the time for

 3   briefing under including, but not limited to, the following circumstances: “with or

 4   without motion or notice if the court acts, or if a request is made, before the original time

 5   or its extension expires…” In the instant matter Counsel have submitted a Stipulation

 6   to continue the briefing deadlines and good cause appears.

 7                                             Order

 8      IT IS SO ORDERED that Plaintiffs’ Response to Defendant’s Motion to Dismiss and

 9   Memorandum of Points and Authorities in Support (“Motion”) will be due on or before
10   January 11, 2021.

11      Dated this 4th
                   ___ day of January 2021

12
        _______________________________________________
13      United States District Court Magistrate Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                               -4-
28
